Citation Nr: 1024921	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a nose fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to September 
1953.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, on behalf of the RO in Louisville, Kentucky.   

In January 2010, the Board remanded the Veteran's claim in order 
to clarify his hearing request.  In May 2010, the Veteran 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge. A transcript of that hearing has been 
associated with the claims folder.  Accordingly, the Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a nose fracture 
disability is assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6502, based on a 10 percent 
obstruction of the left nasal passage and a zero percent 
obstruction of the right nasal passage.

2.  The evidence does not show that the Veteran's residuals of a 
nose fracture disability is so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.




CONCLUSIONS OF LAW

1.  There is no legal basis for an increased disability rating in 
excess of the currently assigned 10 percent for the service-
connected residuals of a nose fracture disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2009).

2.  Application of extraschedular provisions for the service-
connected residuals of a nose fracture disability is not 
warranted.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a disability rating in excess of 
10 percent for his service-connected residuals of a nose fracture 
disability.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in January 2010, the Board remanded this 
claim and ordered the Agency of Original Jurisdiction (AOJ) to 
clarify the Veteran's hearing request before the Board.  

Pursuant to the Board's remand instructions, the Veteran's 
hearing request was clarified, and he testified in a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge in May 2010.  Accordingly, the Board's remand 
instructions have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in May 2006, prior to the initial adjudication 
of his claim.  In short, the record indicates the Veteran 
received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating this claim.  
The evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, and VA treatment records.  

Additionally, the Veteran was afforded a VA examination for his 
residuals of a nose fracture disability in May 2006.  The VA 
examination report reflects that the examiner interviewed and 
examined the Veteran, reviewed his past medical history, 
documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  Furthermore, the examination report contains 
sufficient findings to rate the severity of the Veteran's 
residuals of a nose fracture disability under the appropriate 
diagnostic criteria.  The Board therefore concludes that the VA 
examination report is adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v.  Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate]. 

The Board is cognizant of the fact that the Veteran's claims 
folder was not available during the May 2006 VA examination.  
However, such did not have an adverse effect on the adequacy of 
the examination.  Notably, as previously indicated, the examiner 
fully considered the Veteran's complaints, to include his 
complaints of nasal congestion and difficulty breathing.  A 
physical examination was then performed that addressed all the 
relevant rating criteria.  

The Board notes that the Veteran has stated that he currently 
receives monthly checkup visits from a VA nurse and she schedules 
him for appointments with a VA physician if requested.  See the 
May 2010 Board hearing transcript, pgs. 5, 10.  It also appears 
that the Veteran receives instructions from the VA nurse with 
respect to his allergic rhinitis, for which he is not service-
connected.  Id. at pgs. 3-4.  Although his claims folder is 
negative for any VA treatment records after November 2008, the 
medical evidence of record does not indicate any relationship 
between the Veteran's nonservice-connected allergic rhinitis and 
his service-connected residuals of a nose fracture.  Accordingly, 
the Board finds that remand for any potentially outstanding VA 
monthly treatment records for allergic rhinitis is not necessary 
as these records are unrelated to the Veteran's claim on appeal.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information which 
could possibly support a claim . . . [and] this duty is limited 
to specifically identified documents that by their description 
would be facially relevant and material to the claim").
       
Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  He was afforded a videoconference hearing 
in May 2010.

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2009); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The Veteran is currently assigned a 10 percent disability 
evaluation for his service-connected residuals of a nose fracture 
under 38 C.F.R. § 4.97, Diagnostic Code 6502 [septum, nasal, 
deviation of].
 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board concludes that because Diagnostic Code 6502 
specifically includes deviation of the nasal septum due to 
trauma, it is the most appropriate Diagnostic Code.  Moreover, 
neither the Veteran nor his representative have suggested the 
applicability of another Diagnostic Code.

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6502 read as follows:

10% - traumatic only; with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.


Analysis

Mittleider concerns

In addition to the Veteran's service-connected residuals of a 
nose fracture, he has also been diagnosed with allergic rhinitis 
with mucosal swelling causing mild obstruction and requiring use 
of an inhaler, residuals of left nasal ala basal cell carcinoma 
with a left nasal crease scar, and has evidenced shortness of 
breath.  See the May 2006 VA examination report; see also VA 
treatment records dated in January 2007 and March 2007.  The 
Veteran is not service-connected for these disabilities.
 
The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability, in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In this case, the May 2006 VA examiner specifically 
associated the Veteran's nasal congestion and use of an inhaler 
with his allergic rhinitis.  Further, the May 2006 VA examination 
report indicates that the Veteran's shortness of breath is due to 
his advanced heart and lung disease.  Accordingly, such 
symptomatology will not be used to rate the residuals of the nose 
fracture disability.    

Schedular rating

The Veteran was afforded a VA nose, sinus, larynx, and pharynx 
examination in May 2006.  The VA examiner noted the absence of 
neoplasm, nasal allergy, osteomyelitis, sinusitis, and speech 
impairment.  Upon physical examination of the Veteran, the VA 
examiner indicated no evidence of sinus disease, soft palate 
abnormality, nasal polyps, permanent hypertrophy of turbinates 
from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, or 
deformity of the nose, or Wegener's granulomatosis or 
granulomatous infection.  Further, she reported 10 percent left 
nasal obstruction and zero percent right nasal obstruction, as 
well as septal deviation due to trauma.  An X-ray report of the 
Veteran's nasal bones revealed "slight deviation of the nasal 
septum to the left.  No fracture is noted.  No other deformity is 
seen."  The VA examiner diagnosed the Veteran with a history of 
a fractured nose with mild deviated septum.  

VA treatment records are absent any complaints, findings, or 
treatment for residuals of the nose fracture to include a 
deviated nasal septum.  

In this case, the Veteran's service-connected residuals of a nose 
fracture disability has been assigned the maximum schedular 
rating available.  See 38 C.F.R. §4.97, Diagnostic Code 6502 
(2009).      

The Board acknowledges the Veteran's testimony that the 
symptomatology associated with his residuals of nose fracture 
included nasal drainage which requires use of an inhaler and 
allergy medication.  See the May 2010 Board hearing transcript, 
page 3.  He also testified that the nasal drainage becomes worse 
when the weather becomes warmer, although it also occurs during 
cold weather.  Id. at page 4.  However, as discussed above, the 
competent medical evidence of record demonstrates that these 
symptoms are not related to his service-connected residuals of 
the nose fracture.  See Mittleider, supra.  Further, the Veteran 
is not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions].    

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
disability rating for his residuals of a nose fracture.

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The Veteran 
filed his claim for an increased disability rating for his 
service-connected residuals of a nose fracture in March 2006.  
The question to be answered by the Board, therefore, is whether 
any different rating should be assigned for the relevant time 
period under consideration, March 2005 to the present.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's residuals of a 
nose fracture was more or less severe during the appeal period.  
Specifically, the May 2006 VA examination report documents the 
Veteran's deviated septum with 10 percent obstruction of the 
nasal passage on the left side and zero percent obstruction on 
the right side.  Further, as stated above, the Veteran is 
currently receiving the maximum schedular disability rating under 
Diagnostic Code 6502.  As such, there is no basis for awarding 
the Veteran a disability rating other than the currently assigned 
10 percent for any time from March 2005 to the present. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
residuals of a nose fracture.  See Bagwell v. Brown, 
9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The  evidence of record indicates that 
the Veteran has been retired since 2003 due to "physical 
problems."  See the May 2006 VA examination report.  Crucially, 
the medical evidence of record does not demonstrate, and Veteran 
has not indicated during the period on appeal, that the residuals 
of the nose fracture have specifically caused any employment 
impairment.  The Board notes that it has no reason to doubt that 
the Veteran's residuals of nose fracture symptomatology adversely 
impacts his employability; however, this is specifically 
contemplated by the assigned 10 percent disability rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record demonstrates 
that the Veteran has not required hospitalization as a result of 
his residuals of a nose fracture.  Further, the record does not 
demonstrate any other reason why an extraschedular rating should 
be assigned.  Accordingly, the Board therefore has determined 
that referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the evidence of 
record does not show, and the Veteran has not asserted, that he 
is unemployable because of his service-connected residuals of the 
nose fracture.  Accordingly, the issue of TDIU has not been 
raised in this case.  

Conclusion

For the reasons and bases stated above, the Board concludes that 
a disability rating in excess of the currently assigned 10 
percent evaluation for residuals of a nose fracture is not 
warranted.  A preponderance of the evidence is against the claim. 
The benefit sought on appeal is therefore denied.


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a nose fracture is denied.





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


